Citation Nr: 0721167	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  02-15 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971, including combat service in the Republic of 
Vietnam.  His decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO).

This case was previously before the Board and was remanded to 
the RO in April 2004, April 2006 and December 2006.


FINDINGS OF FACT

1.  Left ear impaired hearing was demonstrated on examination 
for induction into service, and has not been shown by 
competent evidence to have undergone a clinically significant 
increase in service.

2.  Left ear hearing loss disability for VA purposes was 
initially demonstrated years after service, and has not been 
shown by competent evidence to be etiologically related to, 
or aggravated by, the veteran's active service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.385 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, the 
veteran was provided notice of the VCAA in March 2002, prior 
to the initial adjudication of his claim in the May 2002 
rating decision at issue.  Additional VCAA notice letters 
were sent in May 2004, May 2006 and January 2007.  

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the May 2006 letter stated:  
"If you have any evidence in your possession that pertains 
to your claim, please send it to us."  This satisfies the 
fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in May 
2006, including as it relates to the downstream disability 
rating and effective date elements of his claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, 
private medical records and reports of VA examinations.  In 
correspondence received in April 2002, the veteran stated 
that he had no additional evidence to submit.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).



Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  For certain chronic disorders, per se, including 
sensorineural hearing loss, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).  This presumption, however, is 
rebuttable by probative evidence to the contrary.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2006).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

In this case, the record establishes that current left ear 
hearing loss "disability" for VA purposes has been 
demonstrated subsequent to service, on numerous private and 
VA audiometric examinations conducted between 1988 and 2002, 
which reflect pure tone thresholds that range from 0 decibels 
to 65 decibels.

The veteran's service medical records show that at the 
October 1968 entrance examination, audiometric testing showed 
pure tone thresholds of 5, 0, 15, 25, and 25, decibels in the 
left ear at 500, 1000, 2000, 3000, and 4000 Hertz 
frequencies, respectively.  The Board notes that the 25 
decibel auditory thresholds are considered impaired hearing.  
Normal hearing is from 0 to 20 decibels, and higher levels 
indicated some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 157 (1993).  As such, the veteran is not entitled 
to the presumption of soundness on induction as to hearing 
ability.

Nonetheless, although the Board observes that the veteran 
indeed had left ear impaired hearing on his entrance 
examination, there is no evidence that such hearing loss 
underwent any clinically significant increase in service.  
Service medical records do not reflect any complaints, 
symptoms or diagnosis of hearing loss during service.  At the 
November 1970 separation examination, audiometric testing 
showed pure tone thresholds in the left ear of 0, 0, 0, and 
0, at 500, 1000, 2000, and 4000 Hertz frequencies, 
respectively.  

The Board observes that the first demonstration by the record 
of left ear hearing loss "disability" for VA purposes was 
many years after the veteran's 1971 discharge from service.  
The post-service record includes private medical records, 
which show that in connection with his employment, the 
veteran underwent annual hearing testing each year from 1988 
to 2001.  These records show that the veteran was hired in 
August 1988 and that his job was lift truck operator.  At the 
time of the first test, in August 1988, the veteran reported 
that he was aware of a hearing loss, and that he had worked 
in noise.  The audiometric testing done in 1988 showed pure 
tone thresholds of 5, 0, 50, 60, and 50, decibels in the left 
ear at 500, 1000, 2000, 3000, and 4000 Hertz frequencies, 
respectively.  This was the first indication of hearing loss 
for VA purposes.  The Board points out that the veteran, 
himself, on his December 2001 service connection claim (VA 
Form 21-526) stated that his hearing loss did not begin until 
1980.  

The Board notes that, although left ear hearing loss 
"disability" for VA purposes was not demonstrated in service, 
and was initially clinically demonstrated in 1988, many years 
after the veteran's separation from service, pursuant to 38 
C.F.R. § 3.303(d), and the Court's holding in Hensley v. 
Brown, service connection may still be established if it is 
shown that current hearing loss is related to service.  Also, 
under 38 U.S.C.A. § 1154 (a) (West 2002), the VA is required 
to consider the veteran's contentions in conjunction with the 
circumstances of his service.  

The service record in this case indicates that the veteran 
served in the Republic of Vietnam from July 1969 to July 
1970, and that he received the Purple Heart, which is proof 
of the veteran's combat status.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  His military specialty was light 
weapons infantryman.  Service medical records show that in 
September 1969, the veteran was treated for fragment wounds 
to the right side of his back, which were received eight days 
earlier at a landing zone.  The treatment note indicates that 
a Purple Heart was considered for the wound.  Based on the 
foregoing, the Board determines that the veteran has 
presented satisfactory, credible lay evidence that he was 
exposed to explosions during combat in Vietnam, and attendant 
exposure to acoustic trauma.  Id.

However, the Board observes that the record does not 
establish that the veteran's current left ear hearing loss 
disability is etiologically related to his acoustic trauma in 
service.  As noted above, left ear hearing loss disability 
for VA purposes was initially demonstrated years after 
service.  In the absence of demonstration of continuity of 
symptomatology, this is too remote from service to be 
reasonably related to service.  Further, it is significant to 
point out that in January 2007, a VA examiner, after a review 
of the veteran's claims file including his service medical 
records, opined that it was not at least as likely that that 
the veteran's current hearing loss disability was related to 
noise exposure in service.  In reaching this determination, 
the examiner indicated that the audiogram done at the time of 
discharge showed normal hearing and, in fact, an improvement 
in hearing, when compared to the induction examination.  
Therefore, in the absence of any evidence to the contrary, 
the Board finds that the veteran is not entitled to a grant 
of service connection on a direct incurrence basis.

In order to establish service connection on a presumptive 
basis, the veteran's left ear hearing loss must have become 
manifest to a degree of 10 percent or more within one year 
from the date of termination of his period of service.  In 
this case, as discussed above, no objective evidence of 
record demonstrates that the veteran's left ear hearing loss 
disability manifested itself to a compensable degree within 
one year of his 1971 separation from service.  The record 
reflects that the first showing of left ear hearing loss 
disability for VA purposes was in 1988, many years after 
service.  Hence, the Board finds that evidence of record does 
not establish that the veteran is entitled to service 
connection on a presumptive basis for his current left ear 
hearing loss disability.

In conclusion, although the veteran asserts that his left ear 
hearing loss disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence of record, 
including the January 2007 medical opinion, is of greater 
probative value than the veteran's statements in support of 
his claim.  Accordingly, the Board finds that while the 
competent evidence of record establishes that the veteran was 
exposed to acoustic trauma in service, it fails to establish 
that his current left ear hearing loss disability is related 
to his active military service.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2006), but does not find that the evidence is of such 
approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


